Citation Nr: 1824252	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-25 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for squamous cell carcinoma of the tonsil (also claimed as cancer of the soft tissue of the throat), to include as due to herbicide exposure.

2. Entitlement to service connection for impairment of the mouth (claimed as destroyed salivary glands, severe dry mouth, and constant infections of the mouth), secondary to tonsillar carcinoma.

3. Entitlement to service connection for osteoradionecrosis, secondary to tonsillar carcinoma.

4. Entitlement to service connection for sinus problems, secondary to tonsillar carcinoma.

5. Entitlement to service connection for impaired sense of taste (claimed as damaged taste buds), secondary to tonsillar carcinoma.
	
6. Entitlement to service connection for Hashimoto's disease (also claimed as thyroid), secondary to tonsillar carcinoma.

7. Entitlement to service connection for skin damage, secondary to tonsillar carcinoma.

8. Entitlement to service connection for loss of teeth, secondary to tonsillar carcinoma.


REPRESENTATION

Appellant represented by:	Stacey Clark, Attorney


ATTORNEY FOR THE BOARD

J. E. Griffith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for impairment of the mouth, osteoradionecrosis, sinus problems, impaired sense of taste, Hashimoto's disease, skin damage, and loss of teeth are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's squamous cell carcinoma of the tonsil is due to service.


CONCLUSION OF LAW

The criteria for service connection for squamous cell carcinoma of the tonsil have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural duties
		
As the issue decided herein is being granted in full, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.

II. Service connection

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46  (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for melanoma and non-melanoma skin cancer (basal cell and squamous cell).  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010); National Academies of Science, Engineering, Medicine, Veterans and Agent Orange: Update 2014, at 907-08 (listing "[n]on-melanoma skin cancer (basal-cell and squamous-cell)" as part of the "Inadequate or Insufficient Evidence to Determine an Association" category, available at https://www.nap.edu/read/21845/chapter/16#907.

Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155, 160 (1997).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for his squamous cell carcinoma of the tonsil, with associated radiation therapy.  The Veteran served in Vietnam and is presumed exposed to herbicide agents, such as Agent Orange.  He contends that his exposure to herbicide agents caused his squamous cell carcinoma.  For the reasons that follow, the Board finds that service connection is warranted.

The Veteran has been diagnosed with and treated for squamous cell carcinoma of the tonsil with radiation therapy.  Accordingly, a current disability has been shown.

In regard to an in-service event or occurrence, as noted above, the Veteran served in Vietnam and is presumed exposed to herbicide agents.  As such, an in-service event or occurrence is reflected by the record.

As to a medical nexus, the Veteran submitted a medical opinion from Professor C.K., PhD, MD, who opined that it is more likely than not that the Veteran's squamous cell carcinoma of the tonsil was caused by his exposure to Agent Orange and dioxins during his service in Vietnam.  Professor C.K. stated that it is incorrect to make a distinction between squamous cell cancer of the tonsil and any other portion of the aero-digestive tract, which are known by VA to be associated with exposure to herbicide agents.  Professor C.K. opined that tonsillar cancer and others of the aero-digestive tract are all squamous cell cancers that arise from the overlying mucosa, have the exact same risk factors, follow the same route of spread, and have the same treatment, and are only given different names depending on their location to relate them according to anatomical landmarks.  Professor C.K. reasoned that the squamous cell carcinoma of the tonsil was similar in etiology to the presumptively service-connected larynx cancer, and was thus due to herbicide exposure.  Professor C.K. is a competent, qualified and recognized expert in the field of oncology.  His rationale considered the treatment records and medical science.  Professor C.K's opinion is thus given great probative weight.

As noted above, the record shows the Veteran has a current disability of squamous cell carcinoma of the tonsil and he is presumed exposed to herbicide agents 
in-service.  Additionally, the only medical evidence of record is a well-reasoned opinion from Professor C.K., who opined in favor of a medical link between the Veteran's presumed herbicide exposure and his tonsillar squamous cell carcinoma.  As such, the Board finds that all elements for direct service connection have been met.  Entitlement to service connection for a squamous cell carcinoma of the tonsil is granted.  38 U.S.C. § 5107(b) (2012); Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for squamous cell carcinoma of the tonsil is granted.


REMAND

In a claim for service connection, VA's duty to assist the Veteran includes providing a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310(b) (2017).

The Veteran contends his impairment of the mouth, osteoradionecrosis, sinus problems, impaired sense of taste, Hashimoto's disease, skin damage, and loss of teeth disabilities should be service connected as secondary to squamous cell carcinoma of the tonsil, which was service connected in the above decision.  There is no competent medical evidence assessing the etiology of these disorders in relation to the Veteran's now service-connected squamous cell carcinoma of the tonsil.  As such, the Board finds that a remand is necessary because there is insufficient competent medical evidence in the claim file to make a decision on these issues.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA treatment records and associate them with the claims file.

2. Obtain medical opinions or examinations, as necessary, as to whether the impairment of the mouth, osteoradionecrosis, sinus problems, impaired sense of taste, Hashimoto's disease, skin damage, and loss of teeth disabilities are caused by or aggravated by the Veteran's service-connected squamous cell carcinoma of the tonsil. The examiners are asked to address the following:

a. Is it at least as likely as not that the Veteran's squamous cell carcinoma of the tonsil caused the Veteran's impairment of the mouth (claimed as destroyed salivary glands, severe dry mouth, and constant infections of the mouth)?
	
Is it at least as likely as not that the Veteran's squamous cell carcinoma of the tonsil aggravated the Veteran's impairment of the mouth (claimed as destroyed salivary glands, severe dry mouth, and constant infections of the mouth)?

b. Is it at least as likely as not that the Veteran's squamous cell carcinoma of the tonsil caused the Veteran's osteoradionecrosis?
	
Is it at least as likely as not that the Veteran's squamous cell carcinoma of the tonsil aggravated the Veteran's osteoradionecrosis?

c. Is it at least as likely as not that the Veteran's squamous cell carcinoma of the tonsil caused the Veteran's sinus problems?
	
Is it at least as likely as not that the Veteran's squamous cell carcinoma of the tonsil aggravated the Veteran's sinus problems?

d. Is it at least as likely as not that the Veteran's squamous cell carcinoma of the tonsil caused the Veteran's impaired sense of taste (claimed as damaged taste buds)?
	
Is it at least as likely as not that the Veteran's squamous cell carcinoma of the tonsil aggravated the Veteran's impaired sense of taste (claimed as damaged taste buds)?

e. Is it at least as likely as not that the Veteran's squamous cell carcinoma of the tonsil caused the Veteran's Hashimoto's disease (also claimed as thyroid)?
	
Is it at least as likely as not that the Veteran's squamous cell carcinoma of the tonsil aggravated the Veteran's Hashimoto's disease (also claimed as thyroid)?

f. Is it at least as likely as not that the Veteran's squamous cell carcinoma of the tonsil caused the Veteran's skin damage?
	
Is it at least as likely as not that the Veteran's squamous cell carcinoma of the tonsil aggravated the Veteran's skin damage?

g. Is it at least as likely as not that the Veteran's squamous cell carcinoma of the tonsil caused the Veteran's loss of teeth?
	
Is it at least as likely as not that the Veteran's squamous cell carcinoma of the tonsil aggravated the Veteran's loss of teeth?

Provide a comprehensive rationale for each opinion offered and consider all lay and medical evidence of record. 

If aggravation is found, please identify the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation by the service-connected disability.

If any requested opinion cannot be offered without resorting to speculation, court cases require that the opinion state whether the inability to provide the needed opinion is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

3. Following any additional indicated development, readjudicate the issue on appeal. If any benefit sought on appeal remains denied, issue a supplemental statement of the case. Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


